Norton, J.
held that the report of the.referee should he set aside for error, as he had no power to order a, maker of a promissory note te.pay'over the proceeds to á plaintiff, when, in point of fact, the note itself may. be in the hands of an innocent party. The proper course' is, forihe referee-in such proceedings to,trace the note itself, and then Older the note to be given over, provided the defendant has an interest in,its result. Any other rule than this would work mischief and. prevent the legitimate end of this provision of our . statute.